Securities and Exchange Commission 100 F Street, NE Washington, DC20549 Attention: Kevin Woody, Accounting Branch Chief Bob Telewicz, Staff Accountant Paul Dudek, Office of International Corporate Finance July 30, 2007 Re: Acceleration Request Genpact Limited (the “Company”) Registration Statement on Form S-1 File No. 333-142875 Dear Ladies and Gentlemen: Pursuant to Rule 460 of the General Rules and Regulations under the Securities Act of 1933 (the “Act”), we, as representatives of the several Underwriters, wish to advise you that we have effected the following distribution of the Company’s Preliminary Prospectus issued July 16, 2007 through the date hereof, estimated as follows: No. of Copies Prospective Underwriters 21,000 Dealers 0 Institutions 10,000 Others 0 Total 31,000 In connection with the Preliminary Prospectus distribution for the above-referenced issue, the prospective underwriters have confirmed that they are complying with the 48-hour requirement as promulgated by Rule 15c2-8 under the Securities Exchange Act of 1934, as amended. In accordance with Rule 461 of the Act, we hereby join in the request of Genpact Limited for acceleration of the effective date of the above-named Registration Statement so that it becomes effective at 4:00 p.m. Eastern Daylight Time on August 1, 2007, or as soon thereafter as practicable. Very truly yours, Morgan Stanley & Co. Incorporated Citigroup Global Markets Inc. J.P. Morgan Securities Inc. Acting severally on behalf of themselves and as representatives of the several Underwriters By: Morgan Stanley & Co. Incorporated By: /s/Bryce A. Facktor Name: Bryce A. Facktor Title: Vice President
